February 11, 2010 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Office of Filings, Information & Consumer Services Re: Registered Management Investment Company Fidelity Bond Ladies and Gentlemen: On behalf of the Registrants listed on the attached Schedule A, filed herewith pursuant to Rule 17g-(1)(B)(i)(ii), (iii) and (iv) under the Investment Company Act of 1940 is: (i) A copy of Rider No. 13 to the joint fidelity bond to include the following:  Parametric Portfolio, L.P.  Build America Bond, a series of Eaton Vance Portfolios  Build America Bond Fund, a series of Eaton Vance Mutual Funds Trust  Global Opportunities, a series of Eaton Vance Portfolios (ii) A copy of Rider No. 14 to the joint fidelity bond to change the Fund names listed therein. (iii) A copy of Rider No. 15 to the joint fidelity bond to remove the following:  The Wright Managed Income Trust, a series fund consisting of: o Wright Current Income Fund o Wright Total Return Bond Fund  The Wright Managed Equity Trust, a series consisting of: o Wright International Blue Chip Equities Fund o Wright Major Blue Chip Equities Fund o Wright Selected Blue Chip Equities (iv) A certified copy of the resolutions of a majority of the Trustees who are not interested persons of the Trusts listed on Schedule A approving the bond amendments. (v) A statement showing the amount of the single insured bond which each investment company would have maintained had it not been named as an insured under a joing insured bond which is effective from September 1, 2009 to September 1, 2010. (vi) A statement as to the period for which premiums have been paid. (vii) A copy of the agreement between the investment company and each of the named insured entered into pursuant to paragraph (f) to Regulation 17g-1. Securities and Exchange Commission February 11, 2010 Page 2 If you have any questions or comments concerning the enclosed, please contact the undersigned at (617) 672-8106 or fax (617) 672-1106. Sincerely, /s/ Paul M. ONeil Paul M. ONeil Vice President Securities and Exchange Commission February 11, 2010 Page 3 Schedule A Asian Small Companies Portfolio Boston Income Portfolio Build America Bond Portfolio Capital Growth Portfolio Cash Management Portfolio Dividend Builder Portfolio Dividend Income Portfolio Emerging Markets Local Income Portfolio Emerging Markets Portfolio Floating Rate Portfolio Focused Growth Portfolio Global Growth Portfolio Global Macro Portfolio Global Opportunities Portfolio Government Obligations Portfolio Greater China Growth Portfolio Greater India Portfolio High Income Opportunities Portfolio International Equity Portfolio International Income Portfolio Investment Grade Income Portfolio Investment Portfolio Large-Cap Core Research Portfolio Large-Cap Portfolio Large-Cap Value Portfolio Multi-Cap Growth Potfolio Multi-Sector Portfolio Senior Debt Portfolio Small-Cap Portfolio SMID-Cap Portfolio Special Equities Portfolio Tax-Managed Growth Portfolio Tax-Managed International Equity Portfolio Tax-Managed Mid-Cap Core Portfolio Tax-Managed Multi-Cap Growth Portfolio Tax-Managed Small Cap Value Portfolio Tax-Managed Small-Cap Portfolio Tax-Managed Value Portfolio Worldwide Health Sciences Portfolio
